Howard, J.:
The decedent was a driver on an ice wagon owned "and operated by the Knickerbocker Ice Company. While putting in ice at a cafe on Forty-second street in New York city the decedent, according to the findings of the Commission, was injured by reason of his ice tongs slipping, which caused a cake of ice to come back and strike him in the abdomen. Nobody saw the accident and nobody attempts to testify directly as to the •cause of the accident. On the occasion in question the deceased vomited what appeared to be blood; whether the vomiting was before or after the alleged accident is not certain. The cake of ice which the decedent was handling weighed 300 pounds, and he, with the assistance of two other persons, lifted it four feet and put it in the ice box. The decedent drank a glass of whisky on the occasion; he and his helper also had a bottle of stout. The decedent went home and was taken sick, and shortly after-wards was taken to a hospital, where he died four days after-wards. He stated to his wife and also to the doctors and to Mary Murphy that his tongs had slipped and the ice had come back on him, hitting him in the abdomen. At the hospital he *452developed delirium tremens. The proof of death made hy the attending physicians gives as the remote cause that “ 300 pounds of ice struck his epigastrina causing gastric hemorrhage — Rigidity in upper abdomen * * The immediate cause is given as “ (Edema of the lungs, Delirium Tremens.” The deceased was a hard drinker and had been such for twenty-five years.
If we were to look at this case as we would look at an action in court, or if we were to adhere to the substantive law of evidence, it is entirely clear that the award should be instantly revoked. The proof offered was of such a character that no court would have hesitated a moment to reject it. All the rules of evidence, the accumulation of centuries of experience and wisdom, were ignored by the Commission. But was the Commission not authorized to ignore them ? Indeed, in order to keep step with the spirit of the law, was the Commission not bound to ignore them ?
It is clearly evident that the great bulk of the testimony in this case was hearsay, and in some instances hearsay upon hearsay. There is slight evidence that the deceased vomited blood, and some evidence from which id might be inferred that he strained himself by lifting on the ice. From these two slender items of evidence the Commission might have inferred that the injury arose from the accident.' Everything else is wholly hearsay. The doctor’s certificate that the remote cause of death was because 300 pounds of ice hit the deceased, is, of course, only hearsay. So that the question arises here whether the Commission, under section 68 of the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap. 41), were authorized to receive the hearsay evidence and base their findings upon it. Section 68 reads as follows: “ Technical rules of evidence or procedure not required. The Commission or a commissioner or deputy commissioner in making an investigation or inquiry or conducting a hearing shall not be bound by common law or statutory rules of evidence or by technical or formal rules of procedure, except as provided by this chapter; but may make such investigation or inquiry or conduct such hearing in such manner as to ascertain the substantial rights of the parties.” Subdivision 2 of section 61 also provides that the Commission *453shall adopt rules providing the “ nature ” of the evidence to be accepted by it.
As to proceedings before the Commission, these two sections wholly abrogate the substantive law of evidence — abrogate the common law, the statute law, the rules of procedure formulated by the courts, and all the technicalities respected by the legal profession. The Commission is authorized by this section, it seems, to make its investigation in any manner that it chooses, wholly unfettered by any law previously invented by man. This is the spirit of the statute. The Commission is to be bound neither by custom nor by precedent. The trials before the Commission are to be summary, speedy and informal. The very instant that the old rules of evidence are invoked the informal character of the hearing disappears and the rigid, formal rules of procedure and all the technicalities incident to the practice of the law will grow up around the Commission, hampering and delaying it, working inconvenience and hardship upon the claimants, and defeating the intent of the law.
Assuming then that the Commission had the right to receive the hearsay evidence which it did receive and act upon it (and if it had a right to receive it, it had a right to act upon it), its decision on the questions of fact was final and is beyond our power to criticise or revoke. (Workmen’s Compensation Law, § 20. See, also, Laws of 1915, chap. 167, amdg. said § 20.)
The award of the Commission should be affirmed.
All concurred, except Lyon and Woodward, JJ., who dissented, the latter in opinion.